tiFFICEOF THE ATTORNEY GENERAL OF TEXAS
                AUSTIN
Jfqer D. w. s8sk.8, Pap P


                                   fa8erpoxesl %a+
                                                 aeturb, am-
stltutsssa intorestln 18~1




             The ITexas Prfsea Board i+i?tate     agenay@rested I
         L
    Ye


and employ&     sky me Stat) far   She purpoqp   ofperfoFrin(l
                                                             the
duty et,l&s S8880 80 l.nosroerste and os*.$or psrsonsoan-
rieted of~,mrim in thf8 State. IO Perives 811 of Ite ponr sad
suthorltrby delegrr#oa,from        t&teStats; snd lt,hssno ponr.
or dutie&exoept        thoks rhlsh are olearlfset forth snd defined
br the I3omatl;Lti8loa    8nd st8tut88o? Texas. 37 TeZ..Jur. p.
631 ll Tbx. Dar;;p. 563. ‘*,:




     a~$~,br 8he prise~orspenfl.no~
                                 'thenin.w
          Undsr 8hs above qwkd s8s8uta8he Leeislature
plseed fulleostr0leoitks Texss Prlsan System ia the hns
kisan  BoaW, b@t lmh ~eont~l* ia Malted t? these pewers
Major D. W. Stakes,Pam 3


whleh hew  been expnsal~ set forth and defined b '%,eg-
lslatum, and suoh pswers se must seeessarllybe L
fr emth e
        lx p nsso dp ewer ax.a ulwa00ullt;lr
                                     s     r. J& na fn~
                                                      (,Olt.
ARP. 1895) 33 8. 1. 585c
         Tlmabew quot+ ststuts dess’ndt,~ot  OO~~IIO, oon-
ferupon tha Texas Prl8on Bssrd 8~ authorityto grant thi
naoss~ry eammant.
         We hare given speolalomsldsrstlon to Artioies -,
6166-0,62034, Seotlans 1, 10, and 6203-d.
         Artlole6166-o suWmrlses the Prison Board so lease
real estatefor a~loultural @Ad graslsgp~pOSe&~
          th$er &~rtio&e62034, 8eobion1, a XOIW~ for Lease
of TexssPrison lands ls .orested end suthorltyis oonfemd
on it to lease Texes Prison lands tar oil and gas derelosmt.
Seation10 of said Art1018prsrldesthat %4ld Board shsP1
authorize the layingsi pipe lines,telephoneUses and ths
eptiw of OU0h WS~&:@Wr tbvrPdSOA bAdB 88 Yy be d@0aed
neoesmr for snd lrwl(lsnt-to   ths parposeof this A&J@    >
            Artiole620)-a speolflosll~     suthoriaesthe Prlron
20~0        r a ntr ig h t4 fwa y lamments for lrrlgtion   ssnslm,
          f sterslm,eta., to personaor oompanlesenw6ed in
the ~r&stlon      busin48r.                              .:;

          A oareful ,sxaabstlon t these 8tstutes wl&l die-
0108e tha absonoeof 8paif&0 8          in the~Tehms;Prlson
Xoud to grant the ~aseaut*eont0m&O.8ted aAQ in our opinion
nsne ot the'rtatutes      ry   be ,60 eonstrud       a s to luthcmlce
the Xea r dto lzereise     sash   a pmfsrb *
          Woreion,   it '18bh, oplnlan OS thl8 de &me&t
the% bhe Texas Prlson~Bosrddoes AOt hew the outrority to
mt              the lasaasstright-of-my
       or oo,nrey                                    de8lredbr the
                &lid POrV
BOUStOA Li&LtilXIJ                t%SQmr.        .
-.
            we hare    g&Ten eosslbsratios       al.roto,ktlole 6715,'
VemiOa*s AnnotatedCivil 8tstutss,~~uherelnauthorityhss
k&n given to .theTexsr~Prls~ Board to graat sn erafmen%
sorome Tex$s Prisen fgpLls@  to the Texas %fghnr Depsrt-
asn0~~or-hlghws~  pgrpeses~~*~ze
                               sonsentof the Board and the
-vernal: %‘r.obta%n@; -Thlljska~ute1s obviouslylnapplioable.
Xsjor D. W. Stakes,Pam k

                     'r
     ..a1 FurtherresosAh-has uio
the Legislstbb ha8 re8tedlVnthe
a4 simlls~subordlnsteState lgenoy thf,s\rthority
                                              $o.grnt
M   l8OM At t0& A8leOtriO       ml'    OOrpM      '*for th0 PorpOW
of plselngIts po 8 884 tnasml8slon 1L es en Is*                  0wned
SAU uytl by tb
           Thexwio~, it Is the furtheroplnlo~ofthl8 de-'
p&t&t     that the oontemplstedls8emeAtoould onlf be ob-
tilnellbr sn   sot of the Legfslstuw         gsntinl; to   the ~oumto~
Llghtin~8na Power dsapsnythe 8-e or InvestWg ln the
Tsrs8 Ptlson Board or other 8lallsrState spnof the speoit-
lo autf@mltyto fgmnt the sa8ent aemirsd.
                                                  Tours w,ry truly
APP?~VXD OCT 16, 194X                        A’ITOBIOROXXXRAL
                                                           OT TXAS
(si~ea) Orover sellers
                                                                           '.~
Tza@T ASSISTAWT                              ?r                          " 4;
pTOR@Y-




           .




                                       ..,